Citation Nr: 0515713	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-01 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to April 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  

The veteran has raised claims of entitlement to service 
connection for Hepatitis B, low back, left knee and left 
ankle disorders; and for carpal tunnel syndrome of the right 
wrist.  He has also raised claims of entitlement to a total 
disability evaluation based on individual unemployability, 
and entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for vitiligo of the left shin and left leg scarring.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that carpal tunnel syndrome of the left 
wrist began during service as a result of heavy and 
repetitive use of his hands and wrists, and possibly due to a 
left forearm fracture.  In a March 1976 separation medical 
history the veteran reported fracturing his left wrist two 
years earlier, and having subsequent ongoing left wrist 
weakness with a loss of sensation in the left knuckle area.  
The March 1976 separation examination report contained no 
findings regarding the left upper extremities, but the 
examiner recommended an evaluation of the alleged left arm 
and hand weakness and paresthesias.  If such a study was 
conducted it is not available.

VA has established service connection for residuals of the 
veteran's left forearm fracture.

The veteran has been diagnosed with left carpal tunnel 
syndrome, and he underwent a surgical carpal tunnel release 
in September 2001.  In March 2002, a private neurologist 
Jeffrey B. English, M.D., wrote that it was possible that a 
forearm fracture could produce nerve damage that would have 
symptoms like those of carpal tunnel syndrome.  Dr. English 
stated that electromyographic testing beyond that which had 
already been done could help in determining the etiology of 
the veteran's left upper extremity symptoms.

At a March 2005 hearing before the undersigned Veteran's Law 
Judge, the veteran reported that his military duties as an 
electrician involved heavy use and repetitive motion of his 
wrists and hands.  He reported experiencing wrist pain and 
left hand locking as early as 1975, but that he had not 
sought treatment for these symptoms during service.

The 1976 medical history and examination reports reflect that 
the veteran reported left wrist and hand symptoms during 
service.  Dr. English provided a medical opinion that it was 
possible that there was a link between current left carpal 
tunnel syndrome and the service-connected fracture.  The 
Board will REMAND the case for a VA medical examination and 
opinion to address the likelihood that carpal tunnel syndrome 
is related to the service-connected fracture or to the 
symptoms reported during service.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA medical examination to address 
the likely etiology of his carpal tunnel 
syndrome.  The veteran's claims files 
must be provided to the examiner for 
review.  The examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not that any diagnosed 
carpal tunnel syndrome is related to in-
service events to include a left wrist or 
forearm fracture, and heavy use of the 
wrists and hands as an electrician, with 
documented in-service reports of pain and 
numbness in the left wrist and hand.

2.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


